Citation Nr: 9908010	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant's income is excessive for improved 
death pension purposes.


INTRODUCTION

The veteran had active military service from July 1952 to 
July 1954.  He died on July [redacted] 1998.  The appellant is the 
veteran's widow. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 determination by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in October 1998.  A statement of the case was issued 
in November 1998, and the appellant's substantive appeal was 
received that same month. 


REMAND

On her November 1998 Appeal to Board of Veterans' Appeals (VA 
Form 9), the appellant checked the appropriate boxes to 
indicate that she wished to appear at a personal hearing 
before a member of the Board sitting at the RO.  The record 
does not reflect that action to schedule the appellant for 
such a hearing has been taken or that she has otherwise 
withdrawn this hearing request.

Accordingly, the case is hereby REMANDED for the following 
actions:

The appellant should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.  The appellant should 
be notified in writing of the date, time 
and place of such a hearing and the 
claims file should be documented to 
reflect such notification.  

The purpose of this remand is to afford the appellant due 
process of law. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


